Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered December 13, 1996, convicting defendant, after a jury trial, of robbery in the first degree (2 counts), burglary in the first degree (2 counts) and sodomy in the first degree (2 counts), and sentencing him, as a second violent felony offender, to an aggregate term of 22 to 44 years, unanimously affirmed.
Defendant’s motion to suppress physical evidence, statements and identification testimony was properly denied. The arresting officers possessed reasonable suspicion to stop and frisk defendant since his physical appearance sufficiently matched that of a description of a serial robber/burglar and defendant was spotted in the victimized neighborhood on a day of the week and at 6:00 a.m., the hour during which the prior crimes had occurred.
*693Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. The record supports the court’s conclusion that the reasons advanced by the prosecutor for exercising the peremptory challenges at issue were race-neutral and nonpretextual, and such findings are accorded great deference (People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103). Concur — Williams, J. P., Tom, Lerner, Rubin and Saxe, JJ.